Citation Nr: 1113882	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  06-33 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hemorrhoids

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of trauma to the left eye.

3.  Entitlement to an effective date earlier than June 25, 2004, for the grant of service connection for tinnitus, to include whether the October 1990 RO decision, which denied entitlement to service connection for tinnitus, should be reversed or revised on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to May 1972 and from March 1973 to August 1989.

These matters came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In September 2004, the RO declined to reopen the Veteran's underlying claim of service connection for residuals of trauma to the left eye.  In February 2005, the RO continued the noncompensable rating assigned for the Veteran's hemorrhoid disorder and granted service connection for tinnitus, evaluated as 10 percent disabling, effective July 2, 2004.  A July 2006 statement of the case (SOC) changed the effective date for grant of service connection for tinnitus to June 25, 2004.  

In September 2005, the Veteran testified before a Decision Review Officer (DRO); a transcript of that hearing is of record.  

The Veteran withdrew a request for a Board hearing in December 2010 correspondence.  38 C.F.R. § 20.704(e) (2010).  

The issues of entitlement to service connection for scarring of the left eyelid due to trauma and aggravation of any pre-existing reduced vision have been raised by the record (see January 2006 correspondence), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The Board notes that the Veteran has raised an inextricably intertwined issue that has not been addressed by the AOJ.  On multiple occasions during his appeal (see, e.g., September 2005 DRO hearing transcript, December 2005 statement in support of his claim, August 2006 Form 9, and August 2008 correspondence), the Veteran raised contentions to the effect that the October 1990 denial of service connection for tinnitus had been the product of CUE.  This matter is inextricably intertwined with the earlier effective date claim on appeal.  As such, these matters must be addressed together on remand.  Harris v. Derwinski, 1. Vet. App. 180 (1991).

The issues of whether new and material evidence has been submitted to reopen a claim for service connection for residuals of trauma to the left eye and entitlement to an effective date earlier than June 25, 2004, to include whether the October 1990 RO decision, which denied entitlement to service connection for tinnitus, should be reversed or revised on the grounds of CUE are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In February 2009 correspondence, prior to promulgation of a decision in the appeal on the issue of entitlement to a rating in excess of 10 percent for hemorrhoids, the Veteran requested to withdraw his appeal on this issue.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to a rating in excess of 10 percent for hemorrhoids have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).

In February 2009 correspondence, the Veteran communicated that he wished to withdraw his appeal for the issue of entitlement to a rating in excess of 10 percent for hemorrhoids.  There is no remaining allegation of error of fact or law for appellate consideration, and that appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  As the appeal is dismissed, it is not necessary to discuss VA's duties to notify and assist the Veteran with respect to the issue of entitlement to a rating in excess of 10 percent for hemorrhoids.


ORDER

The appeal of entitlement to a rating in excess of 10 percent for hemorrhoids is dismissed.


REMAND

VA's duty to notify a claimant seeking to reopen a previously denied claim includes advising the claimant of the evidence and information needed to reopen the claim as well as the evidence and information needed to establish entitlement to the underlying claim for the benefit being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Also, in the context of a claim to reopen, VA must look at the basis for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Failure to provide this notice is generally prejudicial.  Id.
Here, the RO sent the Veteran a VCAA notice letter in July 2004 as it related to the issue of residuals of trauma to the left eye.  However, this letter listed the issue as an increased rating claim and advised the Veteran to submit evidence that showed that his residuals of trauma to the left eye increased in severity.  This letter failed to inform the Veteran of the information and evidence required to substantiate the underlying claim for service connection for residuals of trauma to the left eye and did not notify him of the need to submit new and material evidence.  As such, VA has not satisfied the notification requirements of the VCAA as interpreted in Kent.  Furthermore, the Board notes that the Veteran did not appear to understand that service connection for residuals of trauma to the left eye had not yet been granted as evidenced by December 2005 correspondence from him that requested an increased rating for his eye condition that he believed had been service connected with a noncompensable rating.  Therefore, proper notice must be sent to the Veteran.  

Finally, the Veteran seeks entitlement to an effective date prior to June 25, 2004, for a grant of service connection tinnitus.  

On a February 1990 VA Report of Medical Examination for Disability Evaluation, the Veteran had complaints of tinnitus in the left ear that had been present for a long time.  In an October 1990 rating decision, the RO denied service connection for tinnitus finding that service records showed no complaints of tinnitus in service.  The RO also noted was that there was no evidence that this complaint was due to acoustic trauma in service.  Although the Veteran was notified of that decision, as well as his appellate rights; a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final.  In June 2004, the Veteran filed an informal claim for tinnitus.  

In February 2005, the RO granted entitlement to service connection for tinnitus, evaluated at 10 percent disabling, effective July, 2, 2004.  The Veteran disagreed with that effective date, and a July 2006 SOC changed the effective date to June 25, 2004.  The Veteran continued to disagree with the assigned effective date and this appeal ensued.  At his September 2005 DRO hearing, the Veteran indicated that he was diagnosed with tinnitus in 1989 and service connection should be granted back to that date.  In a December 2005 statement in support of his claim and on his August 2006 Form 9, he specifically indicated that he was claiming CUE in regards to his tinnitus claim.  In August 2008 correspondence, he noted that he had been previously denied service connection for tinnitus in 1990 and was diagnosed with tinnitus during his Medical Examination for Disability Evaluation (also in 1990).  He reported that his military records reflected that he was in combat infantry and engaged in combat.  Therefore, he believed that an "error" was made and service connection for tinnitus should have been granted at that time.  38 C.F.R. §§ 3.104(a), 3.105(a).

CUE is a very specific and a rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the presence of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Consequently, allegations of CUE must be brought with specificity.  See, e.g., Phillips v. Brown, 10 Vet. App. 25 (1997).

If the evidence establishes CUE, the prior decision must be reversed or revised, 38 U.S.C.A. §§ 5109A(a), 7111(a), and the decision constituting the reversal or revision has the same effect as if the decision had been made on the date of the prior decision. 38 U.S.C.A. §§ 5109A(b), 7111(b).

In light of the nature of a claim of CUE, the Board finds that it is inextricably intertwined with the issue of entitlement to an effective date earlier than June 25, 2004, for the grant of service connection for tinnitus.  As such, the CUE issue must be resolved prior to further consideration of the earlier effective date issue.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter with regard to his petition to reopen the claim for service connection for residuals of trauma to the left eye.  The letter should identify the reasons for the prior final denial in October 1990 and the type of evidence necessary to satisfy the element of the underlying claim which was found insufficient in the previous final denial, in accordance with the Court's decision in Kent. 

2.  VA must adjudicate the Veteran's claim that the RO committed CUE in its October 1990 denial of entitlement to service connection for tinnitus.  Should the RO deny his CUE claim, the Veteran must be notified of that decision and informed of his appellate rights.  Should the Veteran perfect an appeal, the CUE issue should be sent to the Board for consideration.  The issue of entitlement to an effective date earlier than June 25, 2004, for service connection for tinnitus will be held in abeyance pending resolution of the CUE claim.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.

3.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


